Case 1:21-cv-01951-JMS-MG Document 1 Filed 07/02/21 Page 1 of 3 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANPOLIS DIVISION


 CHARLENE GAMMON,                              )
                                               )
        Plaintiff,                             )
                                               )   Case No: 1:21-cv-1951
        vs                                     )
                                               )
 GROUP LONG TERM DISABILITY                    )
 PLAN FOR EMPLOYEES OF KRONOS                  )
 INCORPORATED and HARTFORD                     )
 LIFE AND ACCIDENT INSURANCE                   )
 COMPANY,                                      )
                                               )
        Defendants.                            )


   COMPLAINT FOR REVIEW OF FINAL DECISION DENYING DISABILITY
               INSURANCE BENEFITS TO PLAINTIFF

        Comes now the Plaintiff, Charlene Gammon, by counsel, Melissa A. Davidson, and

 for her complaint for Damages against Defendants, Group Long Term Disability Plan for

 Employees of Knonos Incorporated (“the Plan”) and Hartford Life and Accident Insurance

 Company (“Hartford”) states as follows:

                                 I. Parties and Jurisdiction

        1.      That Plaintiff is a citizen of the State of Indiana residing in Marion County.

        2.      That Defendant, the Plan, is a welfare benefit plan for the employees of

 Kronos Incorporated, a for-profit foreign corporation doing business in the State of

 Indiana.
Case 1:21-cv-01951-JMS-MG Document 1 Filed 07/02/21 Page 2 of 3 PageID #: 2




        3.      That Defendant, Hartford, is an insurance company doing business in the

 State of Indiana.

        4.      Hartford issued the disability policy to the Plan that promises to pay

 disability benefits to employees if they are unable to work due to injury or illness.

        5.      Hartford is a fiduciary of the Plan.

        6.      Hartford processed and denied Plaintiff’s disability claim.

        7.      Hartford is both the claims adjudicator and payer of this claim.

        8.      Hartford benefits financially from denying Plaintiff’s claim.

        9.      Hartford has a conflict of interest in this claim.

        10.     That this court has jurisdiction pursuant to the Employee Retirement

 Income Security Act 29 USCA 1132(e)(1).

                                    II. Factual Allegations

        11.     That Plaintiff was an employee of Kronos Incorporated, who has business

 operations at 403 S. Noble Street, Shelbyville, Indiana 46176. Plaintiff worked remotely

 as sales & service operations support staff and she was a participant in the Plan.

        12.     That Plaintiff applied for long-term disability benefits and after a period of

 payments was denied continuing benefits under the aforementioned insurance policy on or

 about December 11, 2019.

        13.     That Plaintiff administratively appealed this denial, as she suffers from

 numerous medical impairments that qualify her for continuing benefits under the terms of

 the Plan.
Case 1:21-cv-01951-JMS-MG Document 1 Filed 07/02/21 Page 3 of 3 PageID #: 3




        14.     That Defendants have wrongfully refused to award Plaintiff continuing

 disability benefits and wrongfully withheld monies rightfully due Plaintiff as a disabled

 insured participant under her policy and the Plan.

        15.     Defendants’ decision denying her disability benefits was arbitrary and

 capricious.

        16.     That as a result of Defendants’ conduct, Plaintiff has been denied benefits

 rightfully due her under the Plan and has incurred Attorney fees in order to rectify the harm

 done to her.

        WHEREFORE, Plaintiff herein, by counsel, respectfully prays for judgment

 against the Defendants, with interest, in an amount commensurate with her past due

 benefits, interest, reinstatement of her benefits, for Attorney fee reimbursement, and for all

 other just and proper relief in the premises.




                                        Respectfully submitted,

                                        _/s/ Melissa A. Davidson________________
                                        Melissa A. Davidson
                                        CHARLES D. HANKEY LAW OFFICE, PC
                                        434 E. New York Street
                                        Indianapolis, IN 46202
                                        (317) 634-8565
                                        (317) 634-9818
                                        mdavidson@hankeylaw.com
